 


 HR 3116 ENR: Quarterly Financial Report Reauthorization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 3116 
 
AN ACT 
To extend by 15 years the authority of the Secretary of Commerce to conduct the quarterly financial report program. 
 
 
1.Short titleThis Act may be cited as the Quarterly Financial Report Reauthorization Act.  2.Extension of authority for Secretary of Commerce to conduct quarterly financial report programSection 4(b) of the Act entitled An Act to amend title 13, United States Code, to transfer responsibility for the quarterly financial report from the Federal Trade Commission to the Secretary of Commerce, and for other purposes, approved January 12, 1983 (Public Law 97–454; 13 U.S.C. 91 note), is amended by striking 2015 and inserting 2030. 
3.Report on data security procedures of the Bureau of the Census
(a)ReviewThe Secretary of Commerce shall conduct a review of the data security procedures of the Bureau of the Census, including such procedures that have been implemented since the data breaches of systems of the Office of Personnel Management were announced in 2015. (b)Report (1)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on the review required by subsection (a).
(2)ContentsThe report required by paragraph (1) shall— (A)identify all information systems of the Bureau of the Census that contain sensitive information;
(B)described any actions carried out by the Secretary of Commerce or the Director of the Bureau of the Census to secure sensitive information that have been implemented since the data breaches of systems of the Office of Personnel Management were announced in 2015; (C)identify any known data breaches of information systems of the Bureau of the Census that contain sensitive information; and
(D)identify whether the Bureau of the Census stores any information that, if combined with other such information, would comprise classified information.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 